

117 HR 4068 IH: Protecting Airport Communities from Particle Emissions Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4068IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Smith of Washington (for himself, Mrs. Steel, Mr. Peters, Ms. Meng, Mr. Suozzi, Ms. Norton, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Administrator of the Federal Aviation Administration to conduct a study relating to ultrafine particles, and for other purposes.1.Short titleThis Act may be cited as the Protecting Airport Communities from Particle Emissions Act.2.Airborne ultrafine particle study(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, jointly with the Administrator of the Environmental Protection Agency, shall enter into an agreement with an eligible institution of higher education to conduct a study examining airborne ultrafine particles and their effect on human health.(b)Scope of studyThe study conducted under subsection (a) shall—(1)summarize the relevant literature and studies done on airborne ultrafine particles worldwide;(2)focus on large hub commercial airports in—(A)Seattle;(B)Boston;(C)Chicago;(D)New York;(E)the Northern California Metroplex;(F)Phoenix;(G)the Southern California Metroplex;(H)the District of Columbia; and(I)Atlanta;(3)examine airborne ultrafine particles and their effect on human health, including—(A)characteristics of UFPs present in the air;(B)spatial and temporal distributions of UFP concentrations;(C)primary sources of UFPs;(D)the contribution of aircraft and airport operations to the distribution of UFP concentrations when compared to other sources;(E)potential health effects associated with elevated UFP exposures, including outcomes related to cardiovascular disease, respiratory infection and disease, degradation of neurocognitive functions, and other health effects, that have been considered in previous studies; and(F)potential UFP exposures, especially to susceptible and vulnerable groups;(4)identify measures, including the use of sustainable aviation fuels, intended to reduce emissions from aircraft and airport operations and assess potential effects on emissions related to UFPs; and(5)identify information gaps related to understanding relationships between UFP exposures and health effects, contributions of aviation-related emissions to UFP exposures, and the effectiveness of mitigation measures.(c)EligibilityAn institution of higher education is eligible to conduct the study if the institution—(1)is located in one of the areas identified in subsection (b);(2)applies to the Administrator of the Federal Aviation Administration in a timely fashion;(3)demonstrates to the satisfaction of the Administrator that the institution is qualified to conduct the study;(4)agrees to submit to the Administrator, not later than 2 years after entering into an agreement under subsection (a), the results of the study, including any source materials used; and(5)meets such other requirements as the Administrator determines necessary.(d)CoordinationThe Administrator may coordinate with the Administrator of the Environmental Protection Agency, the Secretary of Health and Human Services, and any other agency head whom the Administrator deems appropriate to provide data and other assistance necessary for the study.(e)ReportNot later than 180 days after submission of the results of the study by the institution of higher education, the Administrator shall submit to the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the study including the results of the study submitted under subsection (c)(4) by the institution of higher education.(f)DefinitionIn this Act, the terms ultrafine particle and UFP mean particles with diameters less than or equal to 100 nanometers.